KELLY, Judge.
Movant-Appellant, David Wayne Litton, appeals from the trial court’s denial of his Rule 27.26 motion without an evidentiary hearing by the Circuit Court of Washington County.
This court’s review is limited, pursuant to Rule 27.26(¡), to a determination of whether the findings, conclusions, and judgment of the trial court are clearly erroneous. The judgment of the trial court is only clearly erroneous if, after reviewing the record, this court is left with the definite and firm impression that a mistake has been made. Hutchins v. State, 624 S.W.2d 191, 192[1] (Mo.App.1981).
A movant is entitled to an evidentia-ry hearing on his Rule 27.26 motion only if he has pled facts, which, if true, would form a basis for granting him relief and only if the facts pled are not refuted by the record. Thomas v. State, 605 S.W.2d 792, 794[3] (Mo. banc 1980); Hutchins, supra at 192[2].
Movant pled guilty on May 18, 1981, to one count of stealing in violation of § 570.-030 RSMo (1978) and one count of burglary in .the second degree in violation of § 569.-170 RSMo (1978). Both are class C felonies, each punishable by a term of up to seven years in the Missouri Department of Corrections. Movant was placed on probation, but on March 1, 1982, movant’s probation was revoked and he was sentenced to 14 years in the Department of Corrections.
Movant bases his claim for relief under Rule 27.26 solely on the contention that his guilty pleas were not voluntarily and knowingly entered because he was under the misapprehension that he could not be sentenced to more than seven years on both counts. The transcript of the guilty plea hearing clearly refutes this contention. At the guilty plea hearing movant was asked: “Do you understand no one can promise you what your sentence will be ... and the court can impose any sentence within the range of punishment permitted by law, which is on both counts a maximum of 14 years in the Missouri Department of Corrections ... ?” Movant replied that he did understand that. Therefore no eviden-tiary hearing was required.
Judgment affirmed.
CRANDALL, P.J., and PUDLOWSKI, J., concur.